Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim 27 directed to a process, non-elected without traverse.  Accordingly, claim 27 has been cancelled.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 27: [cancelled].

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is no teaching, suggestion, or motivation found in the prior art to create an apparatus which is configured for concentrating wastewater with a heated gas, such that first and second vertical heated chambers are configured such that water and heating gas are directed into the first chamber, and wherein the second chamber is configured to receive a second wastewater stream at a velocity 25% greater than the first wastewater stream, and wherein the first and second streams are mixed.  Consider the closest prior art, JP 2014-004498 to Bridgestone, which teaches a fluid/heating apparatus. (Fig. 1). Bridgestone teaches a vertical heated first and second chamber, wherein the first chamber contains a nozzle suitable to deliver a heating gas [8], and an inlet suitable for the delivery of wastewater [14].  However, Bridgestone does .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DEREK N MUELLER/Primary Examiner, Art Unit 1772